DETAILED ACTION
This office action is a response to an application filed on 06/12/2020, in which claim 1-68 are pending and ready for examination. 	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In response to claims 27, 29, 33 and 34, 
These claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In response to claims 27, 29, 33 and 34, 
Claim elements “apparatus” are limitations those invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: The Examiner suggests amending appropriate structures to overcome the rejections.
Dependent claims 28 and 30-32 are rejected because they depend on independent claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 18, 20, 35, 37, 52 and 54 are rejected under 35 U.S.C 103 (a) as being unpatentable over YEO et al. (hereinafter, “YEO”; EP 3280086) in view of CHO et al. (hereinafter, “CHO”; KR 20080109578). (For citation purpose, Examiner has used English translation of KR 20080109578. The English translation and the original prior art described the same invention. The publication date for KR 20080109578 is May/20/2014, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)).
In response to claims 1, 18 and 52,
YEO teaches a method for wireless communication at a user equipment (UE), comprising: monitoring a search space of a control channel for a downlink control information format (paragraphs 145 &146, blind decoding a specific search space or decoding is interpreted as monitoring a search space, control information is equated to downlink control information, EPDCCH is equated to a control channel for downlink control information); 
performing a plurality of decoding operations on a plurality of decoding candidates associated with the downlink control information format transmitted in a plurality of transmission time intervals (TTIs) (paragraphs 145 and 146, decoding shortened -TTI in paragraph 145 and decoding normal TTI in paragraph 146 are interpreted as performing plurality of decoding operations, DCI format is equated to downlink control information format, shortened-TTI search space and normal-TTI search space are equated to  plurality of decoding candidates associate with downlink control information format ), wherein the plurality of decoding operations comprises at least: 
obtaining downlink control information based at least in part on a result of the plurality of decoding operations (paragraphs 145 &146, performing blind decoding shortened-TTI or decoding normal TTI is equated to obtaining, decoding PDSCH according to DCI format in step 1810 after decoding EPDCCH in step 1802 or 1812 for control information implicitly teaches a UE obtains DCI via EPCCH control information based on blind decoding performed in step 1802 or 1812).
YEO does not teach explicitly about performing a first decoding operation on a first decoding candidate received in a first TTI, the first decoding operation applying a first descrambling code to the first decoding candidate; performing a second decoding 
operation on a combined decoding candidate that comprises soft-combined information from the first decoding candidate and a second decoding candidate received in a second, prior TTI, the second decoding operation applying a second descrambling code to the first decoding candidate and the first descrambling code to the second decoding candidate. 
CHO teaches performing a first decoding operation on a first decoding candidate received in a first TTI, the first decoding operation applying a first descrambling code to the first decoding candidate (page 17, paragraph 2, decoding is read as performing first decoding operation TTI start timing is equated to first TTI, , burst is equated to decoding candidate received in first TTI, obtaining descrambling code in step 1901 is interpreted as applying a first descrambling code to the first decoding candidate); 
performing a second decoding operation on a combined decoding candidate that comprises soft-combined information from the first decoding candidate and a second decoding candidate received in a second, prior TTI, the second decoding operation applying a second descrambling code to the first decoding candidate and the first descrambling code to the second decoding candidate; and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify YEO to for performing a first decoding operation on a first decoding candidate received in a first TTI, the first decoding operation applying a first descrambling code to the first decoding candidate as taught by CHO because it would provide a common control channel transmission and/or reception method for obtaining a TTI start timing of the common control channel in case of being greater than a frame synchronization which TTI of the common channel obtain through trough SCH. 
In response to claims 3, 20, 37 and 54,
YEO teaches wherein the downlink control information format comprises a plurality of downlink grants transmitted over the plurality of TTIs (paragraph 145 and 146, DCI format is equated to downlink control information format, shortened-TTI and normal TTI are equated to plurality of TTI, PDSCH data is equated to downlink grants), and 
wherein each of the plurality of TTIs comprises a downlink shared channel transmission corresponding to a respective one of the plurality of downlink grants (paragraph 145 and 146, PDSCH data is equated to downlink grants).
In response to claim 35,
YEO teaches an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (paragraphs 289-291, teaches using a processor, using a processor by a UE implicitly teaches using a memory with instructions for performing claimed functionalities):
 monitor a search space of a control channel for a downlink control information format; perform a plurality of decoding operations on a plurality of decoding candidates associated with the downlink control information format transmitted in a plurality of transmission time intervals (TTIs), wherein the plurality of decoding operations comprises at least: performing a first decoding operation on a first decoding candidate received in a first TTI, the first decoding operation applying a first descrambling code to the first decoding candidate; performing a second decoding operation on a combined decoding candidate that comprises soft-combined information from the first decoding candidate and a second decoding candidate received in a second, prior TTI, the second decoding operation applying a second descrambling code to the first decoding candidate and the first descrambling code to the second decoding candidate; and obtain downlink control information based at least in part on a result of the plurality of decoding operations (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Claims 2 ,19, 36 and 53 are rejected under 35 U.S.C 103 (a) as being unpatentable over YEO et al. (hereinafter, “YEO”; EP 3280086) in view of CHO et al. (hereinafter, “CHO”; KR 20080109578) and in further view of TEI et al. (hereinafter, “TEI”; CN 110192362). (For citation purpose, Examiner has used English translation of KR 20080109578 and CN 110192362. The English translations and the original prior art described the same inventions. The publication date for KR 20080109578 is May/20/2014 and the publication date for CN 110192362 is January/19/2017, therefore, these arts qualify as prior arts under 35 U.S.C 103 (a)).
In response to claims 2, 19, 36, 53
YEO and CHO don’t teach explicitly about claims 2, 19, 36 and 53. 
TEI teaches wherein the downlink control information format is associated with a resource grant and comprises a single modulation and coding scheme field and a single resource block allocation field (page 8, paragraph 7, (lines 27-13), second level of DCI is equated to DCI format, resource allocation is equated to resource grant and a signal resource block allocation field, additional MCS information is equated to modulation and coding scheme).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify YEO and CHO to use downlink control information format is associated with a resource grant and comprises a single modulation and coding scheme field and a single resource block allocation field as taught by TEI because it would allow avoiding data transmission errors by checking appropriate DCI.  

Claim 4-5, 21-22, 38-39 and 55-56 are rejected under 35 U.S.C 103 (a) as being unpatentable over YEO et al. (hereinafter, “YEO”; EP 3280086) in view of CHO et al. (hereinafter, “CHO”; KR 20080109578) and in further view of Nogami et al.  (hereinafter, “Nogami”; 20170019915). (For citation purpose, Examiner has used English translation of KR 20080109578. The English translation and the original prior art described the same invention. The publication date for KR 20080109578 is May/20/2014, therefore, it qualifies as prior arts under 35 U.S.C 103 (a)).
In response to claims 4, 21, 38 and 55
YEO and CHO don’t teach explicitly about claims 4, 21, 38 and 55. 
Nogami teaches wherein the downlink control information format comprises respective resource block allocation fields corresponding to each of the downlink shared channel transmissions (paragraph 37, scheduling PDSCH using a DCI format teaches using DCI format for PDSCH transmission, and using a bit sequence for resource block assignment of the PDSCH implicitly teaches allocating resource blocks field corresponding to each of the downlink shared channel transmissions).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify YEO and CHO to use downlink control information format comprises respective resource block allocation fields corresponding to each of the downlink shared channel transmissions as taught by Nogami because it would provide better flexibility and efficiency for high speed communication.  
In response to claims 5, 22, 39 and 56
YEO and CHO don’t teach explicitly about claims 5, 22, 39 and 56. 
Nogami teaches wherein the downlink control information format comprises respective modulation and coding scheme fields corresponding to each of the downlink shared channel transmissions (paragraph 37, scheduling PDSCH using a DCI format teaches using DCI format for PDSCH transmission, and using a bit sequence for MCS field of the PDSCH implicitly teaches allocating resource blocks field corresponding to each of the downlink shared channel transmissions).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify YEO and CHO to use downlink control information format comprises respective modulation and coding scheme fields corresponding to each of the downlink shared channel transmissions as taught by Nogami because it would provide better flexibility and efficiency for high speed communication.  
Claims 6, 23, 40 and 57 are rejected under 35 U.S.C 103 (a) as being unpatentable over YEO et al. (hereinafter, “YEO”; EP 3280086) in view of CHO et al. (hereinafter, “CHO”; KR 20080109578) and in further view of Chang et al.  (hereinafter, “Chang”; 20110085493). (For citation purpose, Examiner has used English translation of KR 20080109578. The English translation and the original prior art described the same invention. The publication date for KR 20080109578 is May/20/2014, therefore, it qualifies as prior arts under 35 U.S.C 103 (a)).
In response to claims 6, 23, 40 and 57  
YEO and CHO don’t teach explicitly about claims 6, 23, 40 and 57. 
Chang teaches further comprising: decoding the downlink shared channel transmission by combining information for the downlink shared channel transmission received in the plurality of TTIs (paragraph 54, decoding HS-PDSCH is read as decoding shared transmission channel, combining first HS-PDSCH transmission with initial HS-PDSCH transmission explicitly teaches combining information for PDSCH, identifying corresponding HS-PDSCH with utilized stored TTI indicated positions is read as combining information for PDSCH transmission with plurality of TTIs).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention for decoding the downlink shared channel transmission by combining information for the downlink shared channel transmission received in the plurality of TTIs as taught by Chang because it would provide excellent packet switched data services and efficiency for multi-user high-speed communication system using a HS-PDSCH channel.  
Claims 7, 24, 41 and 58 are rejected under 35 U.S.C 103 (a) as being unpatentable over YEO et al. (hereinafter, “YEO”; EP 3280086) in view of CHO et al. (hereinafter, “CHO”; KR 20080109578) and in further view of Zhang et al.  (hereinafter, “Zhang”; 20170359849). (For citation purpose, Examiner has used English translation of KR 20080109578. The English translation and the original prior art described the same invention. The publication date for KR 20080109578 is May/20/2014, therefore, it qualifies as prior arts under 35 U.S.C 103 (a)).
In response to claims 7, 24, 41 and 58,
YEO and CHO don’t teach explicitly about claims 7, 24, 41and 58. 
Zhang teaches wherein the downlink control information format comprises a plurality of uplink grants transmitted over the plurality of TTIs (paragraph 68, using DCI format for one or more TTI for additional uplink or downlink information (e.g. uplink grant information) teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention for using downlink control information format comprises a plurality of uplink grants transmitted over the plurality of TTIs as taught by Zhang because it would provide excellent packet switched data services and efficiency for multi-user high-speed communication system using a HS-PDSCH channel.  
Claims 10, 27 and 61 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576). 
In response to claims 10, 27, 44 and 61, 
BADULESCU teaches a method for wireless communication, comprising: identifying a search space of a control channel for a user equipment (UE) served by a base station for a downlink control information format (paragraph 70, identifying different EPDCCH by a base station is read as identifying a search space for a UE served by a base station); 
BADULESCU does not teach explicitly about transmitting a first repetition version of the downlink control information format in a first transmission time interval (TTI), the first repetition version scrambled according to a first scrambling code; and transmitting, based on determining that decoding of the first repetition version was unsuccessful at the UE, a second repetition version of the downlink control information format in a second TTI, the second repetition version scrambled according to a second scrambling code.
Papasakellariou teaches transmitting a first repetition version of the downlink control information format in a first transmission time interval (TTI) (paragraph 88,  N1 or N2 can be considered as first repetition, detecting a DCI format by an UE using a scrambling sequence is read as transmitting by a base station a repetition version of DCI, determining a timing of a first repetition is read as using a TTI for transmitting by a base station a repetition version of DCI), the first repetition version scrambled according to a first scrambling code(paragraph 88, using scrambling sequence for decoding EPDCCH associate N1 repetition teaches this limitation); and
transmitting, based on determining that decoding of the first repetition version was unsuccessful at the UE (paragraph 88, detecting DCI is read as transmitting, decoding EPDCCH is read as decoding of the first repetition version,  considering the EPDCCH transmission is successful if the detected DCI format is interpreted as determining decoding whether or not decoding of the first repetition version was successful or unsuccessful), a second repetition version of the downlink control information format in a second TTI (paragraph 88, detecting DCI is read as transmitting, decoding DCI format using first or second scrambling sequence implicitly teaches using second repetition version of DCI, fig. 14, frame is equated to TTI, paragraph 142, subframe is equated to TTI, detecting a DCI format by a two candidate number of repetitions form an EPDCCH is interpreted as using a different subframe or second TTI for DI ), the second repetition version scrambled according to a second scrambling code (paragraph 88,decoding DCI format using first or second scrambling sequence implicitly teaches using second repetition version of DCI).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU  for transmitting a first repetition version of the downlink control information format in a first transmission time interval (TTI), the first repetition version scrambled according to a first scrambling code; and transmitting, based on determining that decoding of the first repetition version was unsuccessful at the UE, a second repetition version of the downlink control information format in a second TTI, the second repetition version scrambled according to a second scrambling code as taught by Papasakellariou because it would meet the high growth of data traffic, and will support new applications for improved communications.  
In response to claim 44, 
BADULESCU teaches an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (paragraph239 teaches this limitation): 
identify a search space of a control channel for a user equipment (UE) served by a base station for a downlink control information format; transmit a first repetition version of the downlink control information format in a first transmission time interval (TTI), the first repetition version scrambled according to a first scrambling code; and transmit, based on determining that decoding of the first repetition version was unsuccessful at the UE, a second repetition version of the downlink control information format in a second TTI, the second repetition version scrambled according to a second scrambling code (these limitations are identical to claim 10, therefore, they are rejected as claim 10).
Claims 11, 28, 45 and 62 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in further view of TEI et al. (hereinafter, “TEI”; CN 110192362). (For citation purpose, Examiner has used English translation of CN 110192362. The English translation and the original prior art described the same invention. The publication date for CN 110192362 is January/19/2017, therefore, it qualifies as prior art under 35 U.S.C 103 (a)).
In response to claims 11, 28, 45 and 62,
BADULESCU and Papasakellariou don’t teach explicitly about claims 11, 28, 45 and 62. 
TEI teaches wherein the downlink control information format is associated with a resource grant and comprises a single modulation and coding scheme field and a single resource block allocation field (this claim is identical to claim 2, therefore, it is rejected as claim 2).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU and Papasakellariou to use downlink control information format is associated with a resource grant and comprises a single modulation and coding scheme field and a single resource block allocation field as taught by TEI because it would allow avoiding data transmission errors by checking appropriate DCI.  
Claims 12, 29, 46 and 63 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in further view of Bin FENG (hereinafter, “FENG”; 20180287742). 
In response to claims 12, 29, 46 and 63, 
BADULESCU and Papasakellariou don’t teach explicitly about claims 12, 29, 46 and 63. 
FENG teaches wherein the downlink control information format comprises a downlink grant, further comprising: transmitting a first repetition of a downlink shared channel transmission in the first TTI; and transmitting a second repetition of the downlink shared channel transmission in the second TTI (paragraph 35, a conventional TTI and a short TTI for PDSCH is read as using first and second repetition of PDSCH, conventional TTI is equated to first and a short TTI is equated to second TTI).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU and Papasakellariou to transmit a first repetition of a downlink shared channel transmission in the first TTI and transmitting a second repetition of the downlink shared channel transmission in the second TTI as taught by FENG because it would allow using dynamic length of TTI for reducing transmission delay in LTE communication.  

Claims 13, 30, 47 and 64 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in view of Bin FENG (hereinafter, “FENG”; 20180287742) and in further view of CHEN et al. (hereinafter, “CHEN”; 20160345311).
In response to claims 13, 30, 47 and 64,
BADULESCU, Papasakellariou and FENG don’t teach explicitly about claims 13, 30, 47 and 64. 
CHEN teaches wherein the downlink control information format comprises respective resource block allocation fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission (paragraph 59, DCI format 1A is equated to downlink control information format, using remaining bits of certain values of the DCI for resource block assignment flag teaches allocating resource block fiend for PDSCH, specifying data resources using first or second or other TTI is interpreted implicitly teaches using repetition version of PDSCH for data resources).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU, Papasakellariou and FENG to use downlink control information format comprises respective resource block allocation fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission as taught by CHEN because it would allow using dynamic length of TTI for reducing transmission delay in LTE communication.  
Claims 14, 31, 48 and 65 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in view of Bin FENG (hereinafter, “FENG”; 20180287742) and in further view of HE et al. (hereinafter, “HE”; WO 2017136592).
In response to claims 14, 31, 48 and 65
BADULESCU, Papasakellariou and FENG don’t teach explicitly about claims 14, 31, 48, and 65. 
HE teaches wherein the downlink control information format comprises respective modulation and coding scheme fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission (paragraph 53, using DCI  type-1 and type -2 DCI format teaches using DCI, signaling MCS information for S-PDSCH is read as using modulation and coding scheme fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission, fig. 4B,, elements “case 1” and “case 2”, paragraph 70, S-PDSCH -495 and S-PDSCH -494 are interpreted as using a plurality of repetition versions of the downlink shared channel transmission).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU, Papasakellariou and FENG to use downlink control information format comprises respective modulation and coding scheme fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission as taught by HE because it would allow supporting efficient resource allocation in a low latency allocation using S-TTI interval for packet data communication in 5G network. 

Claims 15, 32, 49 and 66 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in further view of Yin et al. (hereinafter, “Yin”; 20180092089). 
In response to claims 15, 32, 49 and 66, 
BADULESCU and Papasakellariou don’t teach explicitly about claims 15, 32, 49 and 66. 
Yin teaches wherein the downlink control information format comprises an uplink grant (paragraph 169, using different DCI formats for uplink grants teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU and Papasakellariou to use downlink control information format comprises an uplink grant as taught by Yin because it would allow improving communication flexibility and efficiencies. 
Allowable Subject Matter
Claims 8-9, 16-17, 25-26, 42-43, 50-51, 59-60 and 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 3280086……………….paragraphs 145-146 and 289-291.
KR 20080109578…………page 17, paragraph 1.
CN 110192362…………..page 8.
20170019915…………….paragraph 37.
20110085493…………….paragraph 54.
20170359849…………….paragraph 68.
WO 2017071456…………paragraph 70.
20150181576……………..paragraph 88.
20180287742……………..paragraph 35.
20160345311……………..paragraph 59.
WO 2017136592………….paragraph 52.
20180092089……………..paragraph 169.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466                                                                                                                                                                                                
/DIANE L LO/Primary Examiner, Art Unit 2466